Title: From Thomas Jefferson to Shawnee Chiefs, 19 February 1807
From: Jefferson, Thomas
To: Shawnee Chiefs


                        
                            Feb. 19. 07
                        
                        My children Chiefs of the Shawanee nation
                        I have listened to the speeches of the Black hoof, Black beard & the other head chiefs of the Shawanese,
                            and have considered them well. as all these speeches relate to the public affairs of your nation, I will answer them
                            together.
                        You express a wish to have your lands laid off separately to yourselves, that you may know what is your own,
                            may have a fixed place to live on, of which you may not be deprived after you shall have built on it, and improved it: you
                            would rather that this should be towards Fort Wayne, and to include the three reserves; you ask a strong writing from us,
                            declaring your right, & observe that the writing you had was taken from you by the Delawares.
                        After the close of our war with the English, we wished to establish peace and friendship with our Indian
                            neighbors also. in order to do this, the first thing necessary was to fix a firm boundary between them & us, that there
                            might be no trespasses across that by either party. not knowing then what parts on our border belonged to each Indian
                            nation particularly, we thought it safest to get all those in the North to join in one treaty, and to settle a general
                            boundary between them & us. we did not intermeddle as to the lines dividing them one from another, because this was
                            their concern, not ours. we therefore met the chiefs of the Wyandots, Delawares, Shawanese, Ottaways, Chippoways,
                            Poutewatamies, Miamis, Eel-rivers, Weaks, Kickapoos, Piankeshaws, & Kaskaskias, at Greeneville, & agreed on a general
                            boundary which was to divide their lands from those of the Whites, making only some particular reserves, for the
                            establishment of trade and intercourse with them. this treaty was eleven years ago, as Black beard has said. since that,
                            some of them have thought it for their advantage to sell us portions of their lands, which has changed the boundaries in
                            some parts; but their rights in the residue remain as they were, and must always be settled among themselves. if the
                            Shawanese & Delawares and their other neighbors chuse to settle the boundaries between their respective tribes, and to
                            have them marked and recorded in our books, we will mark them as they shall agree among themselves, and will then give
                            them strong writings declaring the separate right of each. after which we will protect each tribe in it’s respective
                            lands, as well against other tribes who might attempt to take them from them, as against our own people. the writing which
                            you say the Delawares took from you, must have been the copy of the treaty of Greeneville. we will give you another copy
                            to be kept by your nation.
                        With respect to the Reserves, you know they were made for the purpose of establishing convenient stations for
                            trade & intercourse with the tribes within whose boundaries they are. and as circumstances shall render it expedient to
                            make these establishments, it is for your interest as well as ours that the possession of these stations should enable us
                            to make them.
                        You complain that Blue jacket and a part of your people at Greeneville, cheat you in the distribution of
                            your annuity, & take more of it than their just share. it will be difficult to remedy this evil while your nation is
                            living in different settlements. we will however direct our agent to enquire and inform us what are your numbers in each
                            of your settlements, and will then divide the annuities between the settlements justly, according to their numbers. and if
                            we can be of any service in bringing you all together into one place, we will willingly assist you for that purpose.
                            perhaps your visit to the settlement of your people on the Missisipi under the Flute may assist towards gathering them all
                            into one place from which they may never again remove.
                        You say that you like our mode of living, that you wish to live as we do, to raise a plenty of food for your
                            children, & to bring them up in good principles: that you adopt our mode of living, & ourselves as your brothers. my
                            children, I rejoice to hear this. it is the wisest resolution you have ever formed, to raise corn & domestic animals, by
                            the culture of the earth, & to let your women spin & weave clothes for you all, instead of depending for these on
                            hunting. be assured that half the labour & hardships you go through to provide your families by hunting with food &
                            clothing, if employed in a farm, would feed & clothe them better. when the white people first came to this land, they
                            were few, & you were many: now we are many, and you few: and why? because by cultivating the earth, we produce plenty to
                            raise our children, while yours, during a part of every year, suffer for want of food, are forced to eat unwholesome
                            things, are exposed to the weather in your hunting camps, get diseases, & die. hence it is that your numbers lessen.
                        You ask for instruction in our manner of living, for carpenters, & blacksmiths. my children, you shall have
                            them. we will do every thing in our power to teach you to take care of your wives & children that you may multiply &
                            be strong. we are sincerely your friends and brothers. we are as unwilling to see your blood spilt in war, as our own.
                            therefore we encourage you to live in peace with all nations, that your women & children may live without danger, &
                            without fear. the greatest honour of a man is in doing good to his fellow men, not in destroying them. we have placed mr
                            Kirk among you who will have other persons under him, to teach you how to manage farms, and to make clothes for
                            yourselves. and we expect you will put some of your young people to work with the carpenters & smiths we place among
                            you, that they may learn the trades. in this way only can you have a number of tradesmen sufficient for all your people.
                        You wish me to name to you the person authorized to speak to you in our name, that you may know whom to
                            believe, & not be deceived by impostors. my children, Governor Harrison is the person we authorise to talk with you in
                            our name. you may depend on his advice, & that it comes from us. he stands between you & us, to convey with truth whatever
                            either of us wishes to say to the other.
                        My children, I wish you a safe return to your friends and families, that you may retain your resolution of
                            learning to live in our way, that it may give health & comfort to your families, and add numbers to your nation. in me
                            you shall always find a sincere & true friend.
                        
                            Th: Jefferson
                            
                        
                    